FILED
                                                                     14-0302
                                                                     8/5/2015 2:45:03 PM
                                                                     tex-6369975
                                                                     SUPREME COURT OF TEXAS
                                                                     BLAKE A. HAWTHORNE, CLERK

                                 No. 14-0302

                       IN THE SUPREME COURT OF TEXAS


                       CHESAPEAKE EXPLORATION, L.L.C.
                       AND CHESAPEAKE OPERATING, INC.,

                                                Petitioners,

                                       v.

                 MARTHA ROWAN HYDER, INDIVIDUALLY, AND AS
            INDEPENDENT EXECUTRIX AND TRUSTEE UNDER THE WILL OF
           ELTON M. HYDER, JR., DECEASED, AND AS TRUSTEE UNDER THE
          ELTON M. HYDER JR. RESIDUARY TRUST, AND AS TRUSTEE OF THE
                  ELTON M. HYDER JR. MARITAL TRUST, ET AL.,

                                                Respondents.


                             On Petition for Review
              from the Fourth Court of Appeals, San Antonio, Texas
                      Court of Appeals No. 04-12-00769-CV


           NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL OF RECORD


TO THE HONORABLE SUPREME COURT OF TEXAS:

      Please take notice that Deborah G. Hankinson and Rebecca Adams Cavner

of the law firm of Hankinson LLP have been retained by Petitioners Chesapeake

Exploration, L.L.C. and Chesapeake Operating, Inc., in the above-captioned

matter.
      New appellate counsel’s contact information is as follows:

      Deborah G. Hankinson
      State Bar No. 00000020
      dhankinson@hankinsonlaw.com
      Rebecca Adams Cavner
      State Bar No. 00874900
      bcavner@hankinsonlaw.com
      Hankinson LLP
      750 North St. Paul St., Suite 1800
      Dallas, Texas 75201
      214.754.9190
      214.754.9140 (fax)

      Please note that Bart A. Rue, Matthew D. Stayton, and Joe Greenhill of the

law firm of Kelly Hart & Hallman LLP will remain as lead counsel for Petitioners

in this appeal.




                                           2
                                             Respectfully submitted,


                                             /s/ Deborah G. Hankinson

  Bart A. Rue                              Deborah G. Hankinson
   State Bar No. 17380500                   State Bar No. 00000020
   bart.rue@kellyhart.com                   dhankinson@hankinsonlaw.com
  Matthew D. Stayton                       Rebecca Adams Cavner
   State Bar No. 24033219                   State Bar No. 00784900
    matt.stayton@kellyhart.com              bcavner@hankinsonlaw.com
  Joe Greenhill                            Hankinson LLP
   State Bar 24084523                      750 N. St. Paul Street, Suite 1800
   joe.greenhill@kellyhart.com             Dallas, Texas 75201
  Kelly Hart & Hallman LLP                 Telephone: (214) 754-9190
  201 Main Street, Suite 2500              Telecopier: (214) 754-9140
  Fort Worth, Texas 76102
  Telephone: (817) 332-2500
  Telecopier: (214) 878-9280               Counsel for Petitioners


                           CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of the foregoing was served upon the
following persons via electronic service on this 5th day of August, 2015:

Michael A. Heidler                         Marie R. Yeates
mheidler@velaw.com                         myeates@velaw.com
Vinson & Elkins LLP                        Vinson & Elkins LLP
2801 Via Fortuna, Suite 100                1001 Fannin street, Suite 2500
Austin, Texas 78746                        Houston, Texas 77002
Counsel for Amicus Curiae                  Counsel for Amicus Curiae
Texas Oil & Gas Association                Texas Oil & Gas Association




                                       3
David J. Drez III                       Ken Slavin
david.drez@wickphillips.com             kslavin@kempsmith.com
Jeffrey W. Helberg, Jr.                 Kemp Smith LLP
jeff.hellberg@wickphillips.com          221 North Kansas, Suite 1700
Jacob T. Fain                           El Paso, Texas 79901
jacob.fain@wickphillips.com             Counsel for Amicus Curiae
Wick Phillips Gould & Martin, LLP       The General Land Office
100 Throckmorton, Suite 500             Of the State of Texas
Fort Worth, Texas 76102
Counsel for Respondents

Roger D. Townsend                       Dana Livingston
rtownsend@adjtlaw.com                   dlivingston@adjtlaw.com
Robert B. Dubose                        Alexander Dubose Jefferson
rdubose@adjtlaw.com                      & Townsend LLP
Alexander Dubose Jefferson              515 Congress Avenue, Suite 2350
  & Townsend LLP                        Austin, Texas 78701
1844 Harvard Street                     Counsel for Amicus Curiae
Houston, Texas 77008                    Wesley West Minerals, Ltd. and
Counsel for Amicus Curiae               Longfellow Ranch Partners, LP
Wesley West Minerals, Ltd. and
Longfellow Ranch Partners LP




                                    4
Hon. Raul A. Gonzalez                 John B. McFarland
rgonzalezlaw@aol.com                  jmcfarland@gdhm.com
10511 River Plantation Dr.            Graves, Dougherty, Hearon
Austin, Texas 78747                    & Moody, P.C.
Counsel for Texas Land and            401 Congress Avenue, Suite 2200
Mineral Owners Association and        Austin, Texas 78701
National Association of Royalty       Counsel for Texas Land and
Owners-Texas, Inc.                    Mineral Owners Association and
                                      National Association of Royalty
                                      Owners-Texas, Inc.


                                        /s/ Rebecca Adams Cavner
                                        Rebecca Adams Cavner




                                  5